Citation Nr: 1525014	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-14 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include adjustment disorder with depressed mood.

2.  Entitlement to an initial compensable disability rating for residuals of a right ankle sprain.

3.  Entitlement to an initial compensable disability rating for residuals of a right elbow dislocation.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty for training from March to August 2001, and on active duty from March to June 2003 and from March 2008 to April 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

(The issue of entitlement to service connection for a psychiatric disorder, to include adjustment disorder with depressed mood is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  Residuals of a right ankle sprain are not manifested by disability equating to moderate limitation of motion.

2.  Residuals of a right elbow dislocation are not manifested by disability tantamount to limited flexion or extension, or limitation of pronation at least beyond the last quarter of arc with the hand not approaching full pronation, or limitation of supination to 30 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for residuals of a right ankle sprain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

2.  The criteria for an initial compensable rating for residuals of a right elbow dislocation have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206, 5207, 5213 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's claims for higher ratings arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran was afforded VA examinations in August 2009 and August 2013.  The Board finds that these VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Post-service VA medical records and examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's right ankle disability has been rated as noncompensable under Diagnostic Code 5271.  Under the criteria of Diagnostic Code 5271, limited motion of the ankle warrants a 10 percent rating if moderate, and a 20 percent rating if marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion for the ankle is plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  38 C.F.R. § 4.71a, Plate II.

The Veteran's right elbow disability has been rated under Diagnostic Code 5213.  Under Diagnostic Code 5213, limitation of pronation beyond the middle of arc warrants a 30 percent evaluation for the major arm; limitation of pronation beyond the last quarter of arc, with the hand not approaching full pronation, warrants a 20 percent evaluation for either arm; and limitation of supination to 30 degrees or less warrants a 10 percent evaluation for either arm.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2014).  Normal range of motion for the forearm is pronation to 80 degrees, and supination to 85 degrees.  38 C.F.R. § 4.71a, Plate I.  With regard to flexion and extension of the forearm, flexion must be limited to 100 degrees or extension limited to 45 degrees to warrant a compensable rating.  Diagnostic Codes 5206, 5207.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Right Ankle

VA medical records show that in May 2009, the Veteran reported occasional pain on running or fast walking.

The Veteran was afforded a VA examination in August 2009.   His right ankle had no deformity, giving way, instability, stiffness, weakness, incoordination, or decreased speed of joint motion. The Veteran reported pain, but had no episodes of dislocation or subluxation or locking episodes, and no effusions.  He reported moderate flare-ups of joint disease every two to three weeks.  He indicated that he was moderately impaired when he had flare-ups.  There was no ankle instability.  Right dorsiflexion was 0 to 20 degrees, and right plantar flexion was 0 to 45 degrees.  There was no objective evidence of pain with active motion on the right side, and no objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion, and no joint ankylosis. X-ray revealed soft tissue calcification.  The examiner diagnosed residual right ankle sprain with, at most, mild effects on activities of daily living and his occupation.

VA medical records in August 2009 reflect that the Veteran had no pain, swelling, or deformity in his right ankle, and had no reduction of range of motion.

The Veteran was provided with a VA examination in August 2013.  The Veteran reported no flare-ups.  Plantar flexion was to 45 degrees or greater, and dorsiflexion was to 20 degrees or greater.  There was no objective evidence of pain on movement, and no additional limitations of function after repetitive movements.  Functional loss was due to instability.  There was no ankylosis. 

The Board finds that, based on the evidence of record, the Veteran's right ankle disability does not warrant a compensable rating.  In order to warrant a higher evaluation, the evidence would need to show that the disability caused by his right ankle disorder more closely approximated a moderate limitation of motion.   However, in this case, the Veteran had full range of motion of his right ankle throughout the claim period.  With regard to the Deluca requirement, while the Veteran reported pain, it did not limit his range of motion.  Mitchell, supra.  In addition, he had no stiffness, weakness, incoordination, or decreased speed of joint motion.  The limitation caused by his service-connected right ankle disability does not approximate a moderate limitation of motion of the right ankle.  As such, a compensable disability rating is not warranted for the Veteran's right ankle disability under Diagnostic Code 5271.  

The Board has considered rating the Veteran's right ankle disability under other Diagnostic Codes in order to provide him with the most beneficial rating; however, the evidence does not reflect that the Veteran has ankylosis, malunion of os calcis or astralgus, or astragalectomy.  As such a higher rating is not warranted under Diagnostic Codes 5270, 5272, 52773, 5274.  38 C.F.R. § 4.71a.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107.  

Right Elbow

VA medical records from May 2009 show that the Veteran had no decreased in range of motion of his right elbow, and that he reported that it felt "pretty much normal" except for infrequent popping. 

The Veteran was afforded a VA examination in August 2009.  There was no deformity, giving way, instability, stiffness, weakness, incoordination, or decreased speed of joint motion.  The Veteran reported pain.  He had no episodes of dislocation or subluxation, locking episodes, or effusions.  He reported moderate flare-ups of joint disease occurring every 2 to 3 weeks.  During flare-ups, he had sharp pain.  Flexion was to 145 degrees, extension was to 0 degrees, pronation was to 80 degrees, and supination was to 85 degrees.  There was no objective evidence of pain with active motion, and no additional limitation with repetitive motion.  There were no additional limitations after three repetitions of range of motion.  X-ray revealed soft tissue calcifications, probably due to chronic calcific tendinitis or old ununited chip fractures.  

VA medical records in August 2009 reflect that the Veteran had no pain, swelling, or deformity in his right elbow, and had no reduction of range of motion.

The Veteran was provided with a VA examination in August 2013.  Flexion was to 145 degrees or greater, and extension was to 0 degrees, with no objective of pain on motion.  There were no additional limitations after repetitive movements, and no functional loss.  The examiner found that the Veteran did not have flail joint, joint fracture, or impairment of supination or pronation.  There were no effects on the Veteran's activities of daily living.

The Board finds that, based on the evidence of record, the Veteran's right elbow disability does not warrant a higher disability rating.  In order to meet the criteria for a higher rating, the evidence would need to show that the Veteran's right elbow disability caused limitation of pronation at least beyond the last quarter of arc, with the hand not approaching full pronation or limitation of supination to 30 degrees or less.  However, in this case, the evidence shows that the Veteran did not have any limitation of supination or pronation of his right forearm.  Regarding the Deluca provisions, while the Veteran did report pain, it did not limit the function of his right forearm.  Mitchell, supra.  In addition, he did not have weakness, incoordination, or decreased speed of joint motion in the joint, and had no further limitation of movement after repetition of movement.  As such, a higher disability rating is not warranted under Diagnostic Code 5213.  38 C.F.R. § 4.71a, Diagnostic Code 5213. 

The Board has considered other Diagnostic Codes pertaining to disabilities of the elbow in order to provide him with the most beneficial rating.  However, the Veteran does not have ankylosis, limitation of flexion or extension of the elbow, flail joint, or nonunion or impairment of the radius or ulna.  As such, a higher rating for his right elbow disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5205-5212 (2014).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014). The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 3.321.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected right elbow and ankle disabilities are manifested by signs and symptoms such as pain.  Such a symptom and its resulting impairment are contemplated by the rating schedule.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  

In short, there is nothing exceptional or unusual about the Veteran's right ankle or elbow disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his right ankle or elbow disability has resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial compensable disability rating for residuals of a right ankle sprain is denied.

An initial compensable disability rating for residuals of a right elbow dislocation is denied.

REMAND

The Veteran has contended that he as a psychiatric disorder that began in, or is associated with, active military service.  He was provided with a VA examination in August 2013.  The examiner opined that the Veteran did not have a psychiatric disorder at the time of the examination.  VA medical records reflect that the Veteran was treated for adjustment disorder with depressed mood.  See VA medical records in August 2009.  Medical records additionally reflect that he was on medication to treat depression in May 2010.

The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement for a service connection claim is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability later resolves.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  As such, even if his adjustment disorder improved or resolved by the time of the August 2013 examination, an opinion is needed to determine whether a psychiatric disorder is related to active military service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any psychiatric disorder found during the claim period (from April 2009).  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disorder (to include adjustment disorder) was caused by or is etiologically related to any incident of active military service.

(The examiner should note that the requirement of a current disability for a service connection claim is satisfied when a Veteran has a disability at the time of filing the claim or during the pendency of that claim, even if the disability later resolves.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, even if the disorder has resolved, a nexus opinion must be provided.)

The examiner must provide reasons for each opinion. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  If a benefit sought remains denied, the originating agency should issue a supplemental statement of the case.  After the Veteran and his representative are given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


